Citation Nr: 9911896	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for a specially 
adapted housing grant or a special home adaptation grant 
under 38 C.F.R. § 3.809.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1953 to February 
1963.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which entitlement to a specially 
adapted housing or special home adaptation grant was denied.  


REMAND

The veteran seeks entitlement to a certificate of eligibility 
for a specially adapted housing and/or a special home 
adaptation grant.  Specially adapted housing is available to 
a veteran who has a permanent and total service-connected 
disability due to: (1) the loss or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; or (3) 
the loss or loss of use of one lower extremity, together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair. 
38 U.S.C.A. § 2101(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.809 (1998). 

A special home adaptation grant is available to a veteran if 
he is entitled to compensation for permanent and total 
disability which (1) is due to blindness in both eyes with 
5/200 or less visual acuity or (2) includes the anatomical 
loss or loss of use of both hands. 38 U.S.C.A. § 2101(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.809(a) (1998).  

The Board notes that "preclude locomotion" is defined as 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible. 38 C.F.R. § 3.809(d) (1998).  

The veteran contends that he is entitled to a housing grant 
in order to make his home wheelchair accessible.  He has 
indicated that he was issued a wheelchair from the 
Prosthetics Department at the Gainesville VAMC.  In his VA 
Form 9, the veteran reported that he is bound to a wheelchair 
80-90 percent of the day; he requires oxygen continuously; 
and he requires respiratory therapy every four hours.  

Having reviewed the record, it is the opinion of the Board 
that this claim should be remanded in order to conduct 
further evidentiary development.  The record indicates that 
service connection has been established for the following 
disabilities:  skull defect, parietal areas (currently 
evaluated as 50 percent disabling under Diagnostic Code 
5296); chronic brain syndrome, associated with brain trauma 
(currently evaluated as 50 percent disabling under Diagnostic 
Code 9304); epilepsy, grand mal (currently evaluated as 10 
percent disabling under Diagnostic Code 8910); residuals of 
compound, comminuted fracture, right tibia and fibula, with 
retained nail (currently evaluated as 10 percent disabling 
under Diagnostic Code 5262); neuralgia of the right peroneal 
nerve (currently evaluated as noncompensably disabling under 
Diagnostic Code 8523); and additional noncompensable 
disabilities which include ulceration of the skin of the 
right leg; infectious hepatitis; simple fracture of the left 
femur, healed; simple fracture of the pelvis, healed, and 
malaria; for a combined evaluation of 80 percent disabling.  
He has also been rated with a permanent and total evaluation 
based on individual unemployability since 1979.   

Thus, the veteran's service-connected disabilities include 
disorders affecting his lower extremities, the brain, and 
neurological functions.  However, he has not been afforded a 
VA examination since 1985.  As a result, the available 
medical evidence is insufficient for making a determination 
as to whether his service-connected disabilities are 
productive of impairment which would preclude locomotion 
without the aid of braces, crutches, a cane, or a wheelchair, 
as required by the provisions of 38 C.F.R. § 3.809 (1998).  
Therefore, the Board has determined that further development 
is needed prior to appellate adjudication of this claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1. The RO should contact the veteran and 
request information regarding the dates 
and location of any medical treatment 
that he has had for his service-connected 
disabilities in recent years, from either 
VA or private sources, to include 
information leading to the determination 
of the need for the wheelchair.  
Utilizing the information provided by the 
veteran, the RO should request copies of 
all pertinent treatment records for 
association with the claims folder.  In 
particular, the RO should contact the 
Gainesville VAMC, where the veteran 
receives medical treatment, in order to 
request copies of his medical records.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for 
comprehensive VA orthopedic and 
neurological examinations to determine 
the current nature and severity of his 
service-connected disabilities.  All 
indicated tests, special studies, and X-
rays should be conducted as indicated.  
All objective findings should be noted in 
detail, to include complete range of 
motion measurements.  The examiners are 
requested to attempt to quantify the 
degree of functional impairment caused by 
the veteran's lower extremities, to 
include a description of the remaining 
level of function of the veteran's feet 
with regard to balance and propulsion.  
In addition, they should evaluate whether 
the veteran has ankylosis of the knee or 
any other joint, shortening of the lower 
extremity, paralysis of the nerve and 
consequent footdrop, and/or organic 
changes.  The examiners should also 
provide an opinion as to whether the 
veteran's service-connected disabilities 
preclude locomotion without the aid of 
such devices as braces, crutches, a cane, 
or a wheelchair, an opinion should be 
rendered as to the degree of impairment 
which is related to the veteran's 
nonservice-connected respiratory 
disorders.  The remaining function of the 
lower extremities should be described in 
detail, to include whether the veteran 
can balance or use the extremities for 
ambulation.  A complete rationale for all 
opinions expressed should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations. 

3.  Upon completion of these 
examinations, the RO should review the 
claims folder in order to ensure that all 
of the specified development actions has 
been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action. 38 C.F.R. § 4.2. 

4.  Following completion of the requested 
development, the RO should review the 
veteran's claim, and a determination 
should be made as to whether the veteran 
has permanent, total disability and 
whether the other criteria of 38 U.S.C.A. 
§ 2101; 38 C.F.R. §§ 3.809, 3.809(a) are 
met.  If the decision remains adverse, 
the appellant and his representative 
should be provided a supplemental 
statement of the case which fully 
addresses the pertinent laws and 
regulations, along with an appropriate 
amount of time to respond thereto.   
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









